—Judgment unanimously affirmed. Memorandum: Defendant was convicted upon his plea of guilty of two counts of murder in the second degree (Penal Law § 125.25 [1]) and sentenced in accordance with the plea bargain to consecutive terms of imprisonment. The record establishes that the guilty plea was knowingly, voluntarily and intelligently entered (see, People v Fiumefreddo, 82 NY2d 536, 543). Defendant contends that the guilty plea was defective because during the colloquy he indicated facts giving rise to a possible justification defense. Defendant, however, informed County Court at the time of the plea that he had discussed that possible defense with his attorney (see, People v Johnson, 91 AD2d 782, 783).
Furthermore, the court did not abuse its discretion in summarily denying defendant’s motion to withdraw the guilty plea *1120based upon generalized claims and conclusory allegations that are unsupported by the record (see, People v Dixon, 29 NY2d 55, 57; People v D’Orio, 210 AD2d 424, lv denied 85 NY2d 972; People v Mercedes, 171 AD2d 1044, 1044-1045, lv denied 77 NY2d 998). The sentence is neither unduly harsh nor severe, and defendant received meaningful representation (see, People v Ford, 86 NY2d 397, 404). (Appeal from Judgment of Oneida County Court, Donalty, J. — Murder, 2nd Degree.) Present— Green, J. P., Wisner, Hayes, Balio and Fallon, JJ.